DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on May 24, 2022.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the at least one void has a height less than a height of the at least one of the pad and the at least one electrode.” However, claim 1 previously requires the only “at least one of the pad and the at least one electrode” to have the closed opening in which the void is defined. Thus, the claim originally sets up the positioning of the void as within the pad or the electrode, and then the newly added limitations requires a height comparison between the void and both. From this inconsistency, it is unclear as to where the claim requires the void to be positioned. Is it within both, or just within either the pad or the electrode? Under the broadest reasonable interpretation, the claim will be interpreted as only requiring the height of the void to be less than either the at least one pad or the at least one electrode.
Claims 2-10 are rejected due to their dependency from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2005/0077531 A1) in view of Yoshida (U.S. Pub. No. 2002/0125043 A1) and DiStefano et al. (U.S. Patent No. 6,324,754 B1).
Regarding claim 1, Kim discloses a micro light-emitting device display apparatus, comprising: 
a circuit substrate comprising at least one pad (FIG. 2: substrate 110, pads 112/114, see paragraph 0034);
at least one micro light-emitting device disposed on the circuit substrate (FIG. 2: 120, see paragraph 0035) and comprising at least one electrode (FIG. 2: 126a/b, see paragraph 0035); and
at least one conductive bump disposed between the circuit substrate and the at least one micro light-emitting device (FIG. 2: 116/118, see paragraph 0034), and the at least one electrode of the at least one micro light-emitting device is electrically connected to the at least one pad of the circuit substrate with the at least one conductive bump (FIG. 2: 126 connected to 112/114 with 116/118).
Kim is silent in regard to at least one of the at least one pad and the at least one electrode has at least one closed opening, wherein the at least one conductive bump extends into the at least one closed opening and defines at least one void with the at least one closed opening, and wherein the at least one void has a height less than a height of the at least one pad and the at least one electrode.
Yoshida discloses the at least one pad has at least one closed opening (FIG. 1: opening in 5, see also FIG. 5(a)/(e)/(f) showing the opening as being closed, see paragraph 0037), wherein the at least one conductive bump extends into the at least one closed opening and defines at least one void with the at least one closed opening (FIG. 1: void within bumps 3, see paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yoshida to the teachings of Kim such that the pads have an opening defining a void in the bumps. The motivation to do so is to provide a means for testing and inspecting the electrical continuity through the bumps (see paragraph 0027).
DiSefano discloses the at least one void has a height less than a height of the at least one pad (FIG. 6: 40 defines a void between pad segments and 40 extends into the space between pad segments, as such forming the void to have a height less than a height of the pad, see col. 9, line 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Distefano to the teachings of the combination such that the void of Yoshida does not extend above the height of the pad. The motivation to do so is to facilitate greater engagement with the bump and the pad (see col. 9, lines 29-35).
Regarding claim 2, Kim discloses the circuit substrate has a surface, and the circuit substrate comprises a plurality of pads (FIG. 1: 110 with pads 112/114). Kim, as previously modified by Yoshida, discloses at least one of the plurality of pads has the at least one closed opening exposing a part of the surface of the circuit substrate (see Yoshida FIG. 1 and FIG. 5).
Regarding claim 3, Kim, as previously modified by Yoshida, discloses an orthographic projection of the at least one conductive bump on the circuit substrate completely overlaps an orthographic projection of the at least one closed opening on the circuit substrate (Yoshida FIG. 1/5: bump 3 surrounds outsides of 5a/5b meaning its projection overlaps with that of the closed opening).
Regarding claim 4, Kim, as previously modified by Yoshida, discloses an orthographic projection of the at least one conductive bump on the circuit substrate partially overlaps an orthographic projection of the at least one closed opening on the circuit substrate (Yoshida FIG. 1/5: bump 3 surrounds outsides of 5a/5b meaning its projection overlaps with that of the closed opening; Examiner notes that something which completely overlaps also “partially” overlaps under the broadest reasonable interpretation. Partially does not mean “only partially” and as such the bump in Yoshida can be said to partially overlap the opening).
Regarding claim 10, Kim discloses the at least one closed opening comprises a shape of a polygon or circle (see Yoshida FIG. 5).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2005/0077531 A1) in view of Yoshida (U.S. Pub. No. 2002/0125043 A1) and DiStefano et al. (U.S. Patent No. 6,324,754 B1) as applied to claim 1 above, and further in view of Katsuno et al. (U.S. Pub. No. 2010/0051995 A1).
Regarding claim 5, Kim discloses the at least one micro light-emitting device further comprises:
an epitaxial structure layer comprising a first-type semiconductor layer, a light emitting layer, and a second-type semiconductor layer (see paragraph 0035) and having a surface and through hole (bottom surface of 125 being the surface, through hole corresponding to mesa-etch), wherein the at least one electrode is disposed on the surface (FIG. 2: 126 disposed on bottom of 125),
wherein the at least one electrode comprises a first electrode and a second electrode (FIG. 2: 126a/126b), the first electrode is filled into the through hole and electrically connected to the first-type semiconductor layer (FIG. 2: 126a), and the second electrode is electrically connected to the second-type semiconductor layer (FIG. 2: 126b).
Kim discloses the through hole penetrating the second-type semiconductor layer and the light-emitting layer, but does not explicitly disclose penetrating a part of the first-type semiconductor layer. Kim is further silent in regard to an insulating layer disposed on the surface and an inner wall of the through hole, and the second electrode passes through the insulating layer.
Katsuno discloses a through hole penetrating the second-type semiconductor layer, the light-emitting layer and a part of the first-type semiconductor layer (FIG. 3: hole to connect to 1 penetrates into layer 1, see paragraph 0041), and an insulating layer disposed on the surface and an inner wall of the through hole, and the second electrode passes through the insulating layer (FIG. 3: 11, see paragraph 0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Katsuno to the teachings of Kim so as to provide a guide during assembly, and reflect light emitted by the light emitting layer (see paragraph 0046).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2005/0077531 A1) in view of Yoshida (U.S. Pub. No. 2002/0125043 A1), DiStefano et al. (U.S. Patent No. 6,324,754 B1) and Katsuno et al. (U.S. Pub. No. 2010/0051995 A1) as applied to claim 5 above, and further in view of Wakaki (U.S. Patent No. 10,727,385 B2).
Regarding claim 6, the combination is silent in regard to the second electrode has the at least one closed opening, and the at least one closed opening is a groove.
Wakaki discloses the second electrode has the at least one closed opening, and the at least one closed opening is a groove (FIG. 2: 22, see col. 4, line 5; see also 21c, col. 6, line 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Wakaki to the teachings of the combination so as to provide improved reliability in connection (see col. 6, line 24).
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (U.S. Patent No. 10,971,890 B2) in view of Yoshida (U.S. Pub. No. 2002/0125043 A1) and DiStefano et al. (U.S. Patent No. 6,324,754 B1).
Regarding claim 1, Zou discloses micro light-emitting device display apparatus, comprising:
a circuit substrate comprising at least one pad (FIG. 3: substrate 213 with pads 214, see col. 3, line 42);
at least one micro light-emitting device disposed on the circuit substrate (FIG. 3: 200, see col. 3, line 51) and comprising at least one electrode (FIG. 1: 108, see col. 3, line 38), and
at least one conductive bump disposed between the circuit substrate and the at least one micro light-emitting device (FIG. 3: 215, see col. 3, line 56), and the at least one electrode of the at least one micro light-emitting device is electrically connected to the at least one pad of the circuit substrate with the at least one conductive bump (FIG. 3: 215 connects 108 on each device to pad 214)
Zou is silent in regard to at least one of the at least one pad and the at least one electrode has at least one closed opening; wherein the at least one conductive bump extends into the at least one closed opening and defines at least one void with the at least one closed opening, wherein the at least one void has a height less than a height of the at least one pad and the at least one electrode.
Yoshida discloses the at least one pad has at least one closed opening (FIG. 1: opening in 5, see also FIG. 5(a)/(e)/(f) showing the opening as being closed, see paragraph 0037), wherein the at least one conductive bump extends into the at least one closed opening and defines at least one void with the at least one closed opening (FIG. 1: void within bumps 3, see paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yoshida to the teachings of Kim such that the pads have an opening defining a void in the bumps. The motivation to do so is to provide a means for testing and inspecting the electrical continuity through the bumps (see paragraph 0027).
DiSefano discloses the at least one void has a height less than a height of the at least one pad (FIG. 6: 40 defines a void between pad segments and 40 extends into the space between pad segments, as such forming the void to have a height less than a height of the pad, see col. 9, line 19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Distefano to the teachings of the combination such that the void of Yoshida does not extend above the height of the pad. The motivation to do so is to facilitate greater engagement with the bump and the pad (see col. 9, lines 29-35).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (U.S. Patent No. 10,971,890 B2) in view of Yoshida (U.S. Pub. No. 2002/0125043 A1) and DiStefano et al. (U.S. Patent No. 6,324,754 B1) as applied to claim 1 above, and further in view of Xia et al. (U.S. Pub. No. 2020/0035748 A1).
Regarding claim 7, Zou discloses an structure layer comprising a semiconductor layer comprising a light-emitting layer (FIG. 1: 104, see col. 3, line 34). Zou does not explicitly disclose an epitaxial structure comprising a first-type semiconductor layer, light-emitting layer, second-type semiconductor layer.
Xia discloses an epitaxial structure comprising a first-type semiconductor layer, light-emitting layer, second-type semiconductor layer (FIG. 3: 21/22/23, see paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Xia to the teachings of Zou so as to form a plurality of light-emitting diodes (see paragraph 0030).
Zou, as modified by Xia, then discloses the first-type semiconductor layer having an upper surface (FIG. 1: upper surface of 200) and the second-type insulating layer having a lower surface (FIG. 1: lower surface of 200).
Zou is further silent in regard to an insulator disposed on the lower surface, wherein the at least one electrode passes through the insulating layer and is electrically connected to the second-type semiconductor layer.
Xia discloses an insulator disposed on the lower surface, wherein the at least one electrode passes through the insulating layer and is electrically connected to the second-type semiconductor layer (FIG. 7: 101, see paragraph 0058; 62 connects to 903 through 101). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Xia to the teachings of Zou so as to provide a protection layer that protects the micro-LEDs from being eroded by air to improve reliability of the devices (see paragraph 0058).
Regarding claim 8, Zou, as previously modified by Xia discloses a plurality of the micro light emitting devices (FIG. 2: plurality of 200);
a flat layer disposed on the circuit substrate and located between the plurality of micro light-emitting devices (FIG. 2: 212, see col. 4, line 14); and
a common electrode extendedly disposed form the upper surface of the first-type semiconductor layer of one of the plurality of micro light-emitting devices along the flat layer to the upper surface of the first-type semiconductor layer of another of the plurality of micro light-emitting devices, and electrically connected to the first-type semiconductor layer (FIG. 2: 211, see col. 3, line 53).
Regarding claim 9, Zou, as previously modified by Yoshida, discloses the circuit substrate has a surface and a plurality of pads (Zou FIG. 2: plurality of pads to connect to the plurality of devices), at least one of the plurality of pads comprises the at least one closed opening (as previously modified by Yoshida, the pads of Zou comprise the opening), and the at last one closed opening exposes a part of the surface of the circuit substrate (see Yoshida FIG. 5(a)/(e)/(f) substrate exposed in opening).
Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the DiStefano reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819